Name: Regulation (EEC) No 1172/72 of the Commission of 26 May 1972 prescribing the form of the documents referred to in Council Regulation (EEC) No 517/72 and Council Regulation (EEC) No 516/72
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 527 12.6.72 Official Journal of the European Communities No L 134/1 REGULATION (EEC) No 1172/72 OF THE COMMISSION of 26 May 1972 prescribing the form of the documents referred to in Council Regulation . (EEC) No 517/72 and Council Regulation (EEC) No 516/72 HAS ADOPTED THIS REGULATION: SECTION I Regular and special regular services Article 1 1 . The authorization for regular and special regular services as provided for in Article 3 of Council Regulation (EEC) No 517/72 of 28 February 1972, shall be in the form set out in Annex 1 to this Regulation, of which that Annex forms an integral part. 2 . The text on the front of each page of the authorization form shall be printed in the official language or languages of the Member State in which the undertaking has its headquarters . A translation of that text shall appear on the back of each page of the form in the official languages of all Member States over whose territories the service concerned is to be operated ; a translation of the text in the other official languages of the Communities may also be given. THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 517/721 of 28 February 1972 on the introduction of common rules for regular and special regular services by coach and bus between Member States , and in particular Articles 3 (4), 12 (1 ) and 17 (3 ) thereof; Having regard to Council Regulation (EEC) No 516/722 of 28 February 1972 on the introduction of common rules for shuttle services by coach and bus between Member States, an in particular Articles 3 (4) and 12 (1 ) thereof; Having regard to the opinions expressed by Member States during consultations held by the Commission on 13 and 14 April 1972 ; Whereas, pursuant to Articles 3 (4), 12 ( 1 ) and 17 (3 ) of Council Regulation (EEC) No 517/72, authorizations, applications to introduce a regular service or a special regular service or to renew authorizations, and also the annual return of operation for such services, must be in a form to be prescribed by the Commission by regulation, after consulting the Member States, within three months following the adoption of that Regulation; whereas, pursuant to the aforesaid Article 17 (3 ), the Commission must also lay down by the same procedure detailed provisions concerning the use of the annual return of operations ; Whereas, pursuant to Articles 3 (4) and 12 ( 1 ) of Council Regulation (EEC) No 516/72, authorizations for shuttle services and applications therefor must be in a form to be prescribed by the Commission by regulation, after consulting the Member States, within three months of the adoption of that Regulation ; Article 2 1 . Applications to introduce a regular service or a special regular service or to renew an authorization, as referred to in Article 12 ( 1 ) of Council Regulation (EEC) No 517/72 of 28 February 1972, shall be in the form set out in Annex 2 to this Regulation, of which that Annex forms an integral part. 2 . Application forms shall be printed in the official language or languages of the Member State in which the undertaking has its headquarters . Article 3 1 OJ No L 67, 20.3.1972, p . 19 . 2 OJ No L 67, 20.3.1972, p. 13 . 1 . The return provided for in Article 17 (3 ) of Council Regulation (EEC) No 517/72 of 28 February 528 Official Journal of the European Communities operated ; a translation of the text in the official languages of the Community may also be given . 3 . An authorization may be used for only one vehicle at a time. The competent authorities may issue additional authorizations provided the carrier supplies proof that the group to be carried on any one journey is such as to require the use of more than one vehicle. 4 . The competent authorities shall be entitled to set out the details of the operating schedule on a separately prepared sheet which must be firmly affixed in the space provided on the authorization form. The stamp of the competent authority must be placed across both the sheet and the authorization . 1972 shall be in the form set out in Annex 3 to this Regulation, of which that Annex forms an integral part. 2 . Return forms shall be printed in the official language or languages of the Member State in which the undertaking has its headquarters . 3 . Returns shall be prepared in duplicate. The original of each return shall be sent, within three months following the end of the year to which it relates, to the authority designated by the Member State referred to in paragraph 2 . Copies of all returns completed during the period of validity of an authorization shall be retained by the carrier until the end of the year following that in which the authorization expires . 4. Carriers shall be responsible for preparing returns in . a proper manner. Article 5 SECTION II Shuttle services . Article 4 1 . Applications for authorizations, as referred to in Article 12 (1 ) of Council Regulation (EEC) No 516/72 of 28 February 1972, shall be in the form set out in Annex 5 to this Regulation, of which that Annex forms an integral part. 2. Application forms shall be printed in the official language or languages of the Member State in which passengers are to be taken up in order to be carried to the place where they are to stay. SECTION III Common and final provisions Article 6 1 . Authorizations for shuttle services, as provided for in Article 3 of Council Regulation (EEC) No 516/72 of 28 February 1972, shall be in the form set out in Annex 4 to this Regulation, of which that Annex forms an integral part. 2 . The text on the front of each page of the authorization form shall be printed in the official language or languages of the Member State in which passengers are to be taken up in order to be carried to the place where they are to stay. A translation of that text shall appear on the back of each page of the form in the official languages of all Member States over whose territories the service concerned is to be Member States shall, in good time, adopt the provisions necessary for the implementation of this Regulation . They shall inform the Commission thereof. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1972. For the Commission The President S. L. MANSHOLT Official Journal of the European Communities 529 ANNEX 1 (a) (First page of authorizatiori (outer cover)) (Outer cover to be of white paper  42 x 30 cm, of which 21 x 30 cm to be reserved for the text set out below) To be worded in the official language or languages of the Member State issuing the authorization . A translation of the text in the official languages of all Member States over whose territories the service is to be operated must be given overleaf. Translations in the other official languages of the Community m^y be given also . ISSUING STATE Competent authority International distinguishing sign1 AUTHORIZATION No for a regular service2 a special regular service2 operated by bus or coach between Member States, issued pursuant to Council Regulation (EEC) No 517/72 of 28 February 19723 to (Name and first name or business name or carricr) (Full address) Period of validity This Authorization consists of 1 outer cover together with insertion sheets and annexes ( (Description of annexes) (Signature and stamp of issuing authority) (Place and date of issue) 1 BELGIUM (B), GERMANY (D), FRANCE ( F), ITALY ( I), LUXEMBOURG (L), NETHERLANDS (NL). - Delete as appropriate. . :i OJ No L 67 of 20.3.1972, p . 19 . 530 Official Journal of the European Communities (b ) (Second page of authorization (outer cover)) Translation of text set out overleaf Official Journal of the European Communities 531 (c) (Third page of authorization No (insertion sheet)) (White paper  21 x 30 cm) 1 . Route: a ) Place of departure : Place of destination : via : outward : return : b ) Points where passengers may be taken up or set down : c) Other stopping points : d ) Frontier crossing point(s) (customs posts of entry and exit of each State concerned): . 2 . Categories of passengers4 : o 3 . Period of operation : 4 . Frequency : (Stamp of issuing authority) 4 Only for special regular services . 532 Official Journal of the European Communities (d ) (Fourth page of authorization ) Translation of text set out overleaf Official Journal of the . European Communities 533 e (Fifth page of authorization No ( insertion sheet)) (White paper  ,21.x 30 cm) 5 . Schedules : (given as annexes if necessary ) 6 . Fares :  regular services : .  special regular services : 7 . Vehicles which may be used : Type (e.g. bus, coach , semi-trailer) Make Country of registration Registration mark Number of places seated ( including driver) standing C 8 . Special conditions : (Stamp of issuing authority) 534 Official Journal of the European Communities (f) (Sixth page of authorization ) Translation of text set out overleaf Official Journal of the European Communities 535 g (Front of last page of authorization (outer cover)) (Outer cover to be of white paper  42x30 cm, of which 21x30 cm to be reserved for the text set out below) To be worded in the official languages of all Member States o.ver whose territories the service is to be operated. A translation in the other official languages of the Community may be given overleaf IMPORTANT NOTICE 1 . This authorization is valid for the whole route. 2 . The holder of this authorization is required to comply, in the territory of each Member State, with the laws, regulations and administrative provisions of that State, and in particular with those concerning transport and road traffic . 3 . Save where an authorization is granted under , the internal law of the Member State concerned, no internal traffic may be carried in any Member State over whose territory the service is operated . 4 . This authorization, or a true copy thereof certified by the issuing authority, must be carried on the vehicle throughout the journey and must be produced at the request of any authorized inspecting officer . 536 Official Journal of the European Communities (h ) (Back of last page of authorization (outer cover)) Translation of text set out overleaf Official Journal of the European Communities 537 ANNEX 2 (a) (Front of form of application for authorization or renewal of authorization ) (White paper  21 X 30 cm ) To be worded in the official language or languages of the Member State where the application is made APPLICATION  TO INTRODUCE A REGULAR SERVICE OR A SPECIAL REGULAR SERVICE1  TO RENEW AN AUTHORIZATION FOk SUCH A SERVICE1 by bus or coach between Member States, pursuant to Council Regulation (EEC) No 517/72 or 28 February 19722 To ¢ (Competent authority) 1 . Name and first name or business name of applicant carrier 2 . Nationality : 3 . Full address : Telephone no : 4 . Type of service :  regular service1  special regular service1  category of passengers (workers, schoolchildren , etc .):  undertaking or establishment for which transport is to be provided : 5 . Period of validity requested : 6 . Detailed route of the service (underline the points where passengers are to be taken up or set down): 7 . Proposed period of operation : 8 . Length of route in kilometres : outward : return : 9 . Length of daily stages3 : 10 . Frequency (daily, weekly, etc .): 11 . Fares : Delete as appropriate .l 2 3 OJ No L 67 , 20.3.1972, p. 19 . For long distance services operated in a number of daily stages . 538 Official Journal of the European Communities (b ) (Back of form of application for authorization or renewal of authorization ) 12 . Vehicles to be used : Type (e.g. bus , coach , semi-trailer) Make Country of registration Registration mark Number of places seated ( including driver)  standing « 13 . Any additional particulars : 14 (Place and date) (Signature of applicant) The following must be attached to this application : 1 . Timetables . 2 . Fare scales : ( a ) for regular services, show rates for passengers and parcels separately ; ( b ) for special regular services, give contract or season ticket rates . 3 . Evidence that the applicant satisfies the requirements applicable in the Member State where his vehicles are registered to persons wishing to engage in international passenger transport. 4 . ( a ) Information concerning the type and volume of traffic which the applicant plans to carry, in the case of an application to introduce a service, or that he has carried in the case of an application for renewal of an authorization ; (b ) Any other information proving the need to introduce or maintain the service applied for to meet the transport needs referred to in Articles 8 and 11 of Council Regulation (EEC) No 517/72 of 28 February 1972 . 2 ' 5 . A map on an appropriate scale , on which are marked out the route and the stopping points where passengers are to be taken up or set down . Official Journal of the European Communities 539 ANNEX 3 (a) (Front of annual return of operations) (White paper  21 X 30 cm) To be worded in the official language (or languages ) of the Member State issuing the authorization Carrier's Stamp ANNUAL RETURN OF OPERATIONS I a regular service1ta special regular service1 for the year 19 to be sent to (a ) Service operated between : and (Place and country) (Place and country) (b ) Authorization number of the service : ( c) Period of operation : from to (d ) Carrier : (Name and first name or business name of carrier) (e) Full address : Tel No . ( f) Length OUTWARD km RETURN km of route : of which ¢(3 )km in (3 ) km in km in km in km in km in km in of which km in . km in . km in . km in . km in , km in . km in . 1st Quarter 2nd Quarter 3rd' Quarter 4th Quarter Annual Total 1 . Total number of vehicles used (see paragraph 5 of 'Important Notice') 2 . Total number of seats available (see paragraph 6 of 'Important Notice') 3 . Total passengers carried (see paragraph 7 of 'Important Notice') 4 . Total receipts or total passenger kilometres (see paragraph 8 of 'Important Notice') 5 . Total vehicle kilometres operated (see paragraph 9 of 'Important Notice') - 19.. (Place) (Date) (Signature of carrier)1 Delete as appropriate . 2 Name of competent authority . a Insert distance covered in each country over whose territory the route passes . 540 Official Journal of the European Communities (b) (Back of annual return of operations ) IMPORTANT NOTICE 1 . This return must be completed as accurately as possible in duplicate, in block letters . 2 . The original should be sent, within three months following the end of the year to which it relates, to the competent authority named on the front hereof. 3 . Copies of all returns completed during the period of validity of the authorization should be retained by the carrier until the end of the year following that in which the authorization expires . 4 . The carrier is responsible for completing and keeping the return in a proper manner . 5 . Total number of vehicles used : Enter the total number of vehicles used for all journeys, both outward and return . 6 . Total number of seats : Enter the total number of seats available in all the vehicles used for the service on all journeys, both outward and return . 7 . Total passengers carried : Enter the total number of persons carried by all the vehicles used for the service on all journeys, both outward and return . 8 . Total receipts or total passenger kilometres : The form of the particulars to be given under this item will depend on the terms of provisions adopted by the competent authority . The number of passenger kilometres is obtained by multiplying the number of passengers carried by the kilometres that they have travelled . 9 . Total vehicle kilometres operated : Total vehicle kilometres operated is the total of the kilometres travelled by all the vehicles used on the service . \ Official Journal of the European Communities 541 ANNEX 4 (a) (First page of authorization (outer cover)) (Outer cover to be of pink paper  42 X 30 cm, of which 21 X 30 cm to be reserved for the text set out below) . . . To be worded in the official language or languages of the Member State issuing the authorization. A translation of the text in the official languages of all Member States over whose territories the service is to be operated must be given overleaf. Translations in the other official languages of the Community may be given also MEMBER STATE ISSUING AUTHORIZATION Competent authority International distinguishing sign1 AUTHORIZATION No for a shuttle service with accommodation2 without accommodation2 operated by bus or coach between Member States, issued pursuant to Council Regulation (EEC) No 516/72 of 28 February 19723 to (Nnme and first name or business name of carrier) (Full address) Period of validity : This authorization consists of 1 outer cover together with insertion sheets and annexes ( ) (Description oc annexes) (Place and date of issue) (Signature and stamp of issuing authority) l BELGIUM (B), GERMANY (D), FRANCE (F), ITALY ( I ), LUXEMBOURG (L), NETHERLANDS (NL). - Delete as appropriate . 3 OJ No L 67 , 20.3.1972 , p . 13 . 542 Official Journal of the European Communities ( b ) (Second page of authorization (outer cover)) Translation of text set out overleaf Official Journal of the European Communities 543 (c) (Third page of authorization No ( insertion page)) (Pink paper  21 X 30 cm) 1 . Route : ( a ) Place of departure : ... (b ) Place of destination : (c ) Stopping points : ( d ) Frontier crossing points (customs posts of entry and exit of each Member State concerned): (e ) Length of route in kilometres : outward return 2 . Registration marks of vehicles which may be used : (Stamp of issuing authority) 544 Official Journal of the European Communities (d) (Fourth page of authorization ) Translation of text set out overleaf Official Journal of the European Communities 545 e (Fifth page of authorization No (insertion page)) (Pink paper  21 X 30 cm) 3 . ( a ) Operating schedule: No of journey Type of journey Use of vehicle Departure Arrival outward return 4 laden unladen 5 Date Time Date Time 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 ¢ (b ) Unforeseen alterations to schedule : Stamp of issuing authority) 4 Put a cross (x) in the appropriate column according to whether journey is outward or return . 5 Put a cross (x) in the appropriate column according to whether journey is to be made laden or unladen . 546 Official Journal of the European Communities (f) (Sixth page of authorization) Translation of text set out overleaf Official Journal of the European Communities 547 (g) (Seventh page of authorization No (insertion page)) (Pink paper  21 X 30 cm) 4 . Exemptions granted to carrier at the time of issue of this authorization , pursuant to the provisions of Council Regulation (EEC) No 516/72 of 28 February 19723 : A.  Pursuant to Article 9 (2) 6 7 : the carrier is authorized to carry on return journeys Nos passengers, who made outward journeys Nos In each case the number of such passengers shall not exceed % of the number of the group with whom they made the outward journey. The following provisions must be complied with : ( a)  the names of the passengers to whom this exemption applies must appear on the passenger list of the group with whom the return journey is to be made ;  that list must also state the group with which such passengers made the outward journey ; (b )  the passenger lists for the outward journeys containing the names of the aforesaid passengers must be carried on the vehicle ;  each such list must state the group with which these passengers are to make the return journey. B.  Pursuant to Article 10 ( l ) 6 : the carrier is authorized : to take up passengers on the outward to set down passengers on the return journey at the following places other . journey at the following places other than the place of departure : than the place of departure: 1 1 2 ¢ 2 3 3 : C.  Pursuant to Article 10 (2) 6 : the carrier is authorized : to set down passengers on the outward journey at the following places other than the place of destination : to take up passengers again on the return journey at the following places other than the place of destination : 1 1 . 2 2 . 3 3 . (Stamp of issuing authority) 5 . Where any exemption referred to in section 4 is authorized while the service is in operation, the relevant authorization or authorizations shall be attached to this authorization8 . (Signature and stamp of carrier) 6 Delete exemptions not applicable . i See paragraphs 5 and 6 of ' Important Notice '. 8 See paragraph 7 of ' Important Notice '. 548 Official Journal of the European Communities (h) (Eighth page of authorization) Translation of text set out overleaf Official Journal of the European Communities 549 (i) (Front of last page of authorization (outer cover)) (Outer cover to be of pink paper  42 X 30 cm, of which 21 X 30 cm to be reserved for the text set out below) To be worded in the official language or languages of the Member States over whose territories the service is to be operated. Translations in die other official languages ol the Community may be given overleaf IMPORTANT NOTICE 1 . This authorization is valid for the whole route. 2 . The holder of this authorization is required to comply, in the territory of each Member State, with the laws, regulations and administrative provisions of that State, and in particular with those concerning transport and road traffic . 3 . This authorization entitles the holder to operate international transport only between the territory of the State of departure of the service and that of the State of destination . No internal traffic may be carried in any Member State over whose territory the shuttle service to which this authorization relates is operated . 4 . This authorization , together with the list of names of passengers, must be carried on the vehicle throughout the journey and both must be produced at the request of any authorized inspecting officer. 5 . Pursuant to Article 9 ( 1 ) of Council Regulation (EEC) No 516/72 of 28 February 1972, the carrier may accept on any return journey passengers who made the outward journey with another group, on condition that the total number of such passengers in no case exceeds 25% of the number of passengers carried on the relevant outward journey . Where he avails himself of this provision, the carrier must comply with the provisions concerning the list of passengers' names laid down in Section 4 A (a) and (b) of this authorization. 6. Pursuant to Article 9 (2) of the said Regulation, the percentage referred to in paragraph 5 may be increased to a percentage not exceeding 50% ; any such increase is in the nature of an exemption and therefore requires authorization by the competent authority . 7. Applications may be made in respect of the exemptions provided for under Articles 9 {2 ) and 10 of Council Regulation (EEC) No 516/72 of 28 February 1972, concerning : (a) the percentage of passengers who may make a return journey with a group other than that with which they made their outward journey; and (b ) the places, other than those of departure and destination, where passengers may be taken up or set down ; either:  at the time when the application for authorization is submitted ; or  while the service is in operation. In the latter case, the authorization granting the exemption must be attached to the authorization for the shuttle service in question . 550 Official Journal of the European Communities (k) (Back of last page of authorization (outer cover)) Translation of text set out overleaf Official Journal of the European Communities 551 ANNEX 5 (a) (First page of form of application for authorization ) (Pink paper  21 X 30 cm) To be worded in the official language or languages of the Member State where the application is made APPLICATION FOR AUTHORIZATION No 1 to operate a shuttle service with accommodation2 without accommodation2 by bus or coach between Member States, pursuant to Council Regulation (EEC) No 516/72 of 28 February 19723 To : (Competent authority) 1 . Name and first name or business name of applicant carrier : 2 . Nationality : 3 . Full address : Tel No 4 . Proposed period of operation : S. Detailed route and programme of the service4 : ( a) Place of departure : (b) Place of destination : ( c) Stopping points5 : (d) Frontier-crossing points : (customs posts of entry and exit of each Member State concerned) (e) Length of route in kilometres : outward return (f) Duration of journey (excluding stay at destination): outward days return days (g) Accommodation during journey : OUTWARD RETURN Place(s ) Place(s) (h ) Accommodation at destination : name(s) of hotel or other establishment: ( i ) Duration of stay at destination days (k)  Inclusive charge for journey, where shuttle service includes :  accommodation only2  accommodation and meals2 .  Transport charge, where shuttle service does not include either accommodation or meals2 ( 1 ) Name and address of tour organizer : ' The applicant must number the applications made in any one year. Delete as appropriate . OJ No L 67, 20.3.1972 , p . 3 . See paragraph 1 (b) of 'Important Notice'. These do not include stopping points indicated under item (g) or those in respect of which application for exemption is made under Section 10 B or C on p. 4 . 552 Official Journal of the European Communities (b ) (Second page of form or application for authorization ) 6. Operating schedule No of journey Type of journey Use of vehicle Departure Arrival outward return e laden unladen 7 Date Time Date Time 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 / 6 Put a cross (x) in the appropriate column according to whether journey is outward or return . 7 Put a cross (x) in the appropriate column according to whether journey is to be made laden or unladen . Official Journal of the European Communities 553 (c) (Third page of form of application for authorization ) 7. Vehicles to be used : Make and type Country of registration Registration mark Number of seats including driver's seat 8 . Additional particulars : 9 . Number of authorizations required 8 : .. 8 See paragraph 2 of ' Important Notice'. 554 Official Journal of the European Communities (d ) (Fourth page of form of application for authorization ) 1.0 . Exemptions requested under Council Regulation (EEC) No 516/72 of 28 February 1972": A.  Under Article 9 (2)9 : authorization is requested to carry on return journeys Nos passengers who made outward journey Nos , the number of such passengers being limited in each case to % of the number of the group with whom they made the outward journey. The reasons for this request for an increase in percentage are annexed hereto (see paragraph 3b of the 'Important Notice'). B.  Under Article 10 ( l ) 9 : authorization is requested : to take up passengers on the outward journey at the following places other than the place of departure : to set down passengers on the return journey at the following places other than the place of departure : 1 2 3 1 2 3 Solely in respect of those services which do not include accommodation, documents are attached to this application showing that existing passenger transport services in the area concerned are unable to cater satisfactorily, both as to quality and as to quantity, for traffic on the routes to which the exemption requested relates . C.  Under Article 10 (2) 9 : authorization is requested : to set down passengers on the outward journey at the following places other than the place of destination : to take up passengers again on the return journey at the following places other than the place of destination : 11 2. 3 2 3 Solely in respect of those services which do not include accommodation, documents are attached to this application showing that existing passenger transport services in the area concerned are unable to cater satisfactorily, both as to quality and as to quantity, for traffic on the routes to which the exemption requested relates . D.  Under Article 11 (l )9 : authorization is requested to make the first outward journey of the series of journeys to unladen, in order to take up passengers at that place coming from a third country and formed into groups at an airport on arrival by air, or at a port on arrival by sea , under a contract concluded before their arrival in the country .where they are to be taken up . The last return journey will likewise be made unladen . Supporting documents are attached to this application . E.  Under Article 11 (2)9 : authorization is requested , for cases other than those covered by D, to carry out the first outward journey in the series of journeys to unladen and likewise the last return journey of the series . The reasons for this application for an exemption are annexed hereto. 11 . (Place and date) (Signature of applicant) 0 Delete references to exemptions not required . Official Journal of the European Communities 555 e (Fifth page of form of application for authorization) IMPORTANT NOTICE 1 . The following must be attached to this application : (a ) In the case of a shuttle service which does not include accommodation, evidence establishing that the traffic to which the application relates is not already catered for in a satisfactory ' manner, both as to quality and as to quantity, by existing passenger transport services in the areas concerned . (b ) In the case of a shuttle service which includes accommodation, all relevant documents from the tour organizers or from the hotels or other establishments in which accommodation is to be provided . 2 . The applicant is reminded that, as authorizations must be carried on the vehicle, the number of authorizations required should correspond to the number of vehicles required to be in use at the same time to carry out the service in respect of which application is made. If the carrier intends to use more than one vehicle at the same time he must furnish proof that the number of passengers in each group is too great to be carried in a single vehicle . 3 . ( a ) Pursuant to Article 9 ( 1 ) of Council Regulation (EEC) No 516/72 of 28 February 1972, the carrier may accept on any return journey passengers who made the outward journey with another group, on condition that the number of such passengers in no case exceeds 25% of the number of passengers carried on the relevant outward journey. (b ) Pursuant to Article 9 (2) of the said Regulation, the above percentage may be increased to a percentage not exceeding 50% ; any such increase in percentage is in the nature of an exemption and therefore requires authorization by the competent authority.